image03.jpg [image03.jpg]
EXECUTION COPY
Exhibit 10.2




Via E-Mail: debbie.perelman@revlon.com
Debra Perelman
Revlon, Inc.
One New York Plaza, 50th Floor
New York, NY 10004


This letter agreement amends the Amended and Restated Employment Agreement, by
and among you, Revlon, Inc., and Revlon Consumer Products Corporation, dated as
of November 16, 2018 (the “Employment Agreement”), as follows:


Effective as soon as practicable (to allow time for applicable payroll
logistics) on or about April 1, 2020 (the “Effective Date”), your bi-weekly base
salary payments shall be calculated using a Base Salary, as defined in Section
3.1 of the Employment Agreement, of $675,000, less all applicable withholdings
and deductions. The Chairman of the Compensation Committee shall have the
authority to reinstate the Base Salary in effect immediately prior to the
Effective Date at any time the Chairman of the Compensation Committee deems
appropriate, in his sole discretion exercised reasonably.


All other terms of the Employment Agreement will remain in place during the Term
unless further amended by written agreement between the parties. For the
avoidance of doubt, by agreeing to this amendment you are waiving your right to
assert Good Reason, or any other breach of contract claim based on the above
salary reduction, or based on any related reduced need for services.


Please indicate your agreement to this amendment and waiver by signing below.


Sincerely,


/s/ Ely Barr-Ness
Ely Bar-Ness
Chief Human Resources Officer


I agree with and accept the terms as set forth above:






/s/ Debra Perelman 
Date: As of April 10, 2020
Debra Perelman


